

117 HR 1164 IH: Emancipation Statue Removal Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1164IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Ms. Norton (for herself and Mr. Rush) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of the Interior to remove the Emancipation Memorial from Lincoln Park in the District of Columbia, and for other purposes.1.Short titleThis Act may be cited as the Emancipation Statue Removal Act. 2.Removal of Emancipation Memorial(a)RemovalThe Secretary of the Interior shall ensure that the Emancipation Memorial is removed from Lincoln Park in the District of Columbia.(b)DonationThe Secretary shall donate the Emancipation Memorial to a museum or other similar entity. The recipient of the Emancipation Memorial may not store, display, or exhibit the Emancipation Memorial outside. If the Emancipation Memorial is stored, displayed, or exhibited outside, ownership of the Emancipation Memorial will revert back to the Federal Government.